DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	Applicant’s arguments filed on 09/18/2022 have been entered and carefully considered with respect to claims 1, 21 – 39, which are pending in this application. Claims 2 – 20 are cancelled. By this Amendment, Applicant amends independent claim 1 and submits new claims 21 - 39. No new matter is introduced.

Continued Examination Under 37 CFR 1.114
3.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/18/2022 has been entered.

Response to Arguments
Rejection of Claims under 35 USC § 102
4.	Applicants’ arguments with respect to claims 1 - 39 have been fully considered but are not persuasive. 

Summary of Applicant’s arguments on pages 7 - 9:
	Applicant states that the amended claims moot the rejection and are allowable over the cited reference in view of the recitations in amended independent claim 1. Applicant states that 
. 
Zhao fails to teach "in response to the value of the coded tree block size being greater than 32, signaling the flag." Moreover, the Office cited paragraph [0176] of Zhao for teaching "in response to the value of the coded tree block size being less than or equal to 32, determining that the flag is not signaled." But Zhao cannot teach or suggest "wherein the flag [indicating a maximum transform size for luma samples] is not signaled in the bitstream if the value of the coding tree block size is equal to or less than 32," as claimed.
 	For at least the above reasons, amended independent claim 1 is allowable over Zhao. New independent claims 27 and 35, although different in scope, recite subject matter similar to 
that of amended independent claim 1 and are allowable over Zhao for at least similar reasons as for amended independent claim 1. 
 	Dependent claims 21 - 26, 28 - 34, and 36 - 39 depend directly or indirectly from the independent claims 1, 27, and 35, respectively, and are allowable at least based on their dependence from allowable base claims. 
 	In view of the foregoing, Applicants request reconsideration and withdrawal of the rejections, and the timely allowance of the pending claims. 
 Response to Applicant’s arguments
Examiner has reviewed the rejection in view of Applicant’s arguments and the cited prior art by Zhao. 
 	Applicant’s arguments are refuted by because Applicant’s arguments are moot in view of the new grounds of rejection based on a new combination of references including Zhao and Zhang et al. (CN 111050171 A)
Consequently, Applicant’s request to put all pending claims to Allowance status is denied, and the rejection of the pending claims is established as follows.  


Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


9.	Claims 1, 21 – 39 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 20160219290 A1), hereinafter “Zhao,” in view of Zhang et al. (CN 111050171 A), hereinafter “Zhang.”

	In regard to claim 1, A Zhao teaches: a video data signaling method, (See Zhao, Abstract, Pars.  0032 and 0033, and disclosure in Claim 20: signaling video data such as signaling first/second transform subset index based on number of nonzero coefficients being greater than a threshold) comprising: 

determining, a size of a coding tree block [[size]]; (See Zhao, 0082 and Par. 0089 (i.e.: Consider a case, in which the root CB size is 64.times.64, the maximum depth is equal to zero and the maximum transform size is equal to 32.times.32. In this case, the CB has to be partitioned at least once, since otherwise it would lead to a 64.times.64 TB, which is not allowed))
Zhao teaches further: determining, based on the value of the coding tree block size, whether to signal a flag indicating a maximum transform size for luma samples. (See Zhao, Par. 0032; Par. 0059 and also Pars. 0065, 0067, 0071, 0082 and 0089 as cited above; See further Par. 0163: i.e., “When the flag indicates that no TU within the CU is coded with additional transforms, all the TUs are coded with one default transform. In one example, the default transform is DCT-II. Alternatively or additionally, the default transform may depend on intra/inter modes, intra prediction mode, block size, TU position within a PU, or any other statistics of the current TU.”) 
 	Zhao appears not to be specific about the limitation: determining whether to signal a flag indicating a maximum transform size for luma samples, wherein determining whether to signal the flag comprises: in response to the value of the coding tree block size being greater than 32, signaling the flag in a bitstream associated with the coding tree block, a value of the flag being set equal to 1 when the maximum transform size for luma samples is equal to 64, or the value of the flag being set equal to 0 when the maximum transform size for luma samples is equal to 32, wherein the flag is not signaled in the bitstream if the value of the coding tree block size is equal to or less than 32
	However, Zhang teaches: determining whether to signal a flag indicating a maximum transform size for luma samples, wherein determining whether to signal the flag comprises: in response to the value of the coding tree block size being greater than 32, (See Zhang, disclosure in Claim 3: the determining operation for minimum brightness coding bock size and the determining an effective size range for luma QM based on the minimum luma coding block size, the block size of the luma coding tree, and the maximum luma TB size, suggests the inclusion of comparison operation to determine that the coding tree block size may be greater than 32; See also Table 5: sps_max_luma_transform_size_64_flag equal to 1 indicates that the maximum transform block size in the luma samples is equal to 64; See also disclosure in Table 7) signaling the flag in a bitstream associated with the coding tree block, a value of the flag being set equal to 1 when the maximum transform size for luma samples is equal to 64, (See Zhang, Table 5: sps_max_luma_transform_size_64_flag equal to 1 indicates that the maximum transform block size in the luma samples is equal to 64; See also disclosure in Table 7) or the value of the flag being set equal to 0 when the maximum transform size for luma samples is equal to 32, wherein the flag is not signaled in the bitstream if the value of the coding tree block size is equal to or less than 32. (See again Zhang as cited above in view of Table 5 and Table 7: sps-max-luma-transform-size-64-flag equal to 1 represents the maximum brightness sampling of transforming block size equal to 64; sps-max-luma-transform-size-64-flag equal to 0 represents the maximum brightness sampling of transforming block size equal to 32)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Zhao and Zhang along with common knowledge in the art, before him/her, to combine the disclosures of those references in order to use techniques for determining transforms to be used during video encoding and video decoding by selecting transform subsets that each identify one or more candidate transforms, thereby, determining transforms from the selected transform subsets. These techniques would increase coding efficiency by the implementation of methods and apparatuses for signaling maximum transform size. In this way, the video encoder and the video decoder may select from a relatively large set of transforms with a minimal increase in the amount of information that needs to be signaled.

	In regard to claims 2 - 20, the claims are cancelled and no longer analyzed. 
  
	In regard to claim 21, the combination of Zhao and Zhang teaches: the method according to claim 1, wherein the flag comprises an spsmax_lumatransformsize_64_flag. (See again Zhang as cited above in view of Table 5 and Table 7: sps _ max _ luma _ transform _ size _64_ flag equal to 1 or 0 to respectively indicate maximum transform block size of 64 in luma samples)
  
	In regard to claim 22, the combination of Zhao and Zhang teaches: the method according to claim 1, further comprising encoding the bitstream according to Versatile Video Coding (VVC/H.266) standard. (See Zhang, Section 3. Quantization matrix signaling in regard to VVC, which is a video compression standard that is recent but known in the art)
 
	In regard to claim 23, the combination of Zhao and Zhang teaches: the method according to claim 1, wherein the value of the flag is inferred to be equal to 0 if the value of the coding tree block size is equal to or less than 32. (See rationale applied to rejection of claims 1, and 21 in regard to value of a flag to indicate size of the coding tree block) 
 
	In regard to claim 24, the combination of Zhao and Zhang teaches: the method according to claim 1, wherein the maximum transform size for luma samples is inferred to be equal to 32 if the value of the coding tree block size is equal to or less than 32. (See again rationale applied to rejection of claims 1, and 21 in regard to value of a flag to indicate size of the coding tree block; - Thus, the additional limitations to claim 1 to make up claim 23 is not novel to the disclosures of Zhao and Zhang) 
 
	In regard to claim 25, the combination of Zhao and Zhang teaches: the method according to claim 1, wherein the flag is signaled in a sequence parameter set if the value of the coding tree block size is greater than 32. (See Zhao, Pars. 0088 – 0090: RQT parameters, i.e., maximum transform size, are transmitted in the bitstream at the sequence parameter set level; different values can be specified and signaled (the signaling happens through determining particular flags); Pars. 0248 – 0250: information about maximum transform size for luma samples; Par. 0278: splitting flags, which depend on transform sizes, can be shared for RQT corresponding to transform size of maximum value of 32×32)
  
	In regard to claim 26, the combination of Zhao and Zhang teaches: the method according to claim 1, wherein the value of the coding tree block size is determined based on a parameter specifying a luma coding tree block size of each coding tree unit. (See again Zhao, Pars. 0088 – 0090: RQT parameters, i.e., maximum transform size, are transmitted in the bitstream at the sequence parameter set level; - Zhao teaches the concept of the value of the coded tree block size further comprises a value associated with a luma coding tree block size of a coded tree unit at Zhao, Par. 0089))
  
In regard to claim 27, the combination of Zhao and Zhang teaches: a video data decoding method, (Zhao teaches: a video data decoding apparatus/method comprising: a memory storing a set of instructions; (See Zhao, Par. 0011: a non-transitory computer-readable storage medium storing instructions that when executed cause a video decoder of a device for video decoding to determine a plurality of transform subsets) comprising: receiving a bitstream associated with a coding tree block; (See Zhao, Par.  0032: signaled information in bitstream; Par. 0059: destination device 14 may receive encoded video data from source device 12; See also Pars. 0065, 0067, 0071 (video sequence typically including a series of pictures) in response to the bitstream comprising a flag indicating a maximum transform size for luma samples, determining the maximum transform size based on a value of the flag, or in response to the bitstream not comprising the flag, inferring the maximum transform size to be equal to a value (See Zhao, Pars. 0088 – 0090: RQT parameters, i.e., maximum transform size transmitted in bitstream; different values specified and signaled through determining particular flags); See also Pars. 0248 – 0250 and 0278: flags depending on transform sizes of maximum value; - (teaching of signaling a flag indicating a maximum transform size for luma samples)), wherein determining the maximum transform size based on the value of the flag comprises:. when the value of the flag is equal to 1, determining that the maximum transform size for luma samples is equal to 64, or when the value of the flag is equal to 0, determining the maximum transform size for luma samples is equal to 32. (As cited in rationale for rejection of Claim 1 as analyzed above, Zhang teaches: determining whether to signal a flag indicating a maximum transform size for luma samples, wherein determining whether to signal the flag comprises: in response to the value of the coding tree block size being greater than 32, signaling the flag in a bitstream associated with the coding tree block, a value of the flag being set equal to 1 when the maximum transform size for luma samples is equal to 64, or the value of the flag being set equal to 0 when the maximum transform size for luma samples is equal to 32, wherein the flag is not signaled in the bitstream if the value of the coding tree block size is equal to or less than 32. (See Zhang, disclosure in Table 5 and Table 7) 
 
	In regard to claim 28, the combination of Zhao and Zhang teaches: the method according to claim 27, further comprising: determining a value of a size of the coding tree block; (Refer to rationale applied to rejection of claims 1 and 21 in regard to value of a flag to indicate size of the coding tree block; - Thus, the additional limitations to claim 1 to make up claim 23 is not novel to the disclosures of Zhao and Zhang) determining, based on the value of the coding tree block size, whether the bitstream comprises the flag. (Zhang teaches: determining whether to signal a flag indicating a maximum transform size for luma samples, wherein determining whether to signal the flag comprises signaling the flag in a bitstream associated with the coding tree block)
  
	In regard to claim 29, the combination of Zhao and Zhang teaches: the method according to claim 28, wherein the value of the coding tree block size is determined based on a parameter specifying a luma coding tree block size of each coding tree unit. (See Zhao, Pars. 0088 – 0090: RQT parameters, i.e., maximum transform size, are transmitted in the bitstream at the sequence parameter set level; - Zhao teaches the concept of the value of the coded tree block size further comprises a value associated with a luma coding tree block size of a coded tree unit at Zhao, Par. 0089))
 
	In regard to claim 30, the combination of Zhao and Zhang teaches: the method according to claim 27, wherein the flag comprises an spsmax_lumatransformsize_64_flag. (See Zhang as cited above in view of Table 5 and Table 7: sps _ max _ luma _ transform _ size _64_ flag equal to 1 or 0 to respectively indicate maximum transform block size of 64 in luma samples) 
 
	In regard to claim 31, the combination of Zhao and Zhang teaches: the method according to claim 27, wherein the flag is comprised in a sequence parameter set. (See rationale applied to rejection of Claim 25 as analyzed above on the basis of  Zhao, Pars. 0088 – 0090; Pars. 0248 – 0250 and Par. 0278: splitting flags, which depend on transform sizes; maximum transform size transmitted in bitstream at the sequence parameter set level through different values specified and signaled (the signaling happens through determining particular flags)
  
	In regard to claim 32, the combination of Zhao and Zhang teaches: the method according to claim 27, further comprising decoding the bitstream according to Versatile Video Coding (VVC/H.266) standard. (See rationale applied to rejection of Claim 25 as analyzed above on the basis of Zhang, Section 3. Quantization matrix signaling in regard to VVC)
  
	In regard to claim 33, the combination of Zhao and Zhang teaches: the method according to claim 27, further comprising: in response to the bitstream not comprising the flag, inferring the value of the flag to be equal to 0. (Refer to rationale applied to rejection of Claim 23 in regard to value of a flag being conditionally inferred to be equal to 0)
 
	In regard to claim 34, the combination of Zhao and Zhang teaches: the method according to claim 27, wherein the predetermined value is equal to 32. (Refer to rationale applied to rejection of Claim 27 in regard to the feature of a predetermined value being equal to 32)
  
	In regard to claim 35, the combination of Zhao and Zhang teaches: a non-transitory computer readable storage medium storing a bitstream of a video, (Zhao teaches: a video data decoding apparatus/method comprising: a memory storing a set of instructions; (See Zhao, Par. 0011: a non-transitory computer-readable storage medium storing instructions that when executed cause a video decoder of a device for video decoding to determine a plurality of transform subsets)comprising: receiving a bitstream associated with a coding tree block; (See Zhao, Par.  0032: signaled information in bitstream; Par. 0059: destination device 14 may receive encoded video data from source device 12; See also Pars. 0065, 0067, 0071 (video sequence typically including a series of pictures) the bitstream comprising: a syntax element indicating a value of a size of a coding tree block; wherein when the value of the coding tree block size is greater than 32, the bitstream further comprises a flag indicating a maximum transform size for luma samples, (Refer to rationale applied to rejection of Claim 1 in regard to value of a flag to indicate size of the coding tree block; - Thus, the additional limitations to claim 1 to make up claim 23 is not novel to the disclosures of Zhao and Zhang); - (Zhang teaches: determining whether to signal a flag indicating a maximum transform size for luma samples, wherein determining whether to signal the flag comprises signaling the flag in a bitstream associated with the coding tree block) a value of the flag being equal to 1 when the maximum transform size for luma samples is equal to 64, or the value of the flag being equal to 0 when the maximum transform size for luma samples is equal to 32; wherein when the value of the coding tree block size is equal to or less than 32, the bitstream does not comprise the flag. (Refer again to rationale applied to rejection of Claim 1 in regard to value of a flag to indicate size of the coding tree block on the basis of Zhang as cited above in view of Table 5 and Table 7)   

	In regard to claim 36, the combination of Zhao and Zhang teaches: the non-transitory computer readable storage medium according to claim 35, wherein the flag comprises an spsmax_lumatransformsize_64_flag. (Refer to rationale applied to rejection of Claim 21 or Claim 30, in regard to Zhang as cited above in view of Table 5 and Table 7: sps _ max _ luma _ transform _ size _64_ flag equal to 1 or 0 to respectively indicate maximum transform block size of 64 in luma samples)

	In regard to claim 37, the combination of Zhao and Zhang teaches: the non-transitory computer readable storage medium according to claim 35, wherein the bitstream is encoded according to Versatile Video Coding (VVC/H.266) standard. (Refer to rationale applied to rejection of Claim 22 or Claim 32 in regard to usage of VVC in bitstream coding) 
 
	In regard to claim 38, the combination of Zhao and Zhang teaches: the non-transitory computer readable storage medium according to claim 35, wherein the flag is signaled in a sequence parameter set of the bitstream when the value of the coding tree block size is greater than 32. (Refer to rationale applied to rejection of Claim 22 in regard to a flag being signaled in a sequence parameter set of the bitstream on condition on coding tree block size as stipulated (See Zhao, Pars. 0088 – 0090))

	In regard to claim 39, the combination of Zhao and Zhang teaches: the non-transitory computer readable storage medium according to claim 35, wherein the syntax element comprises an spslog2_ctusize_minus5. (See Zhang, Table 6 and Table 7: syntax element comprising an spslog2_ctusize_minus5) 


References considered but not cited
10.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
		Rosewarne et al. (US 20150249828 A1) teaches Method, apparatus and system for encoding and decoding the transform units of a coding unit.
		Chang et al. (US 20160360198 A1) teaches Video encoding method, involves determining whether to evaluate size of transform unit for enabled coding mode if coding mode is enabled and determining transform unit of coding unit for enabled coding mode.
		Cheon et al. (WO 2011019249 A2) teaches Video decoding method, involves receiving and parsing bit stream of encoded video, and extracting encoded image data of current picture assigned to maximum coding unit of current picture from bit stream.
		Egilmez et al. (US 20190373261 A1) teaches CODING ADAPTIVE MULTIPLE TRANSFORM INFORMATION FOR VIDEO CODING.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 7:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571-272-3963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Berteau Joisil/
Examiner, Art Unit 2487
/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487